
	
		II
		112th CONGRESS
		1st Session
		S. 265
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mr. Cochran (for himself
			 and Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the acquisition of core battlefield land at
		  Champion Hill, Port Gibson, and Raymond for addition to Vicksburg National
		  Military Park.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Champion Hill, Port Gibson, and
			 Raymond Battlefields Addition Act.
		2.Vicksburg
			 National Military Park
			(a)Acquisition of
			 land
				(1)In
			 generalThe Secretary of the Interior (referred to in this Act as
			 the Secretary) may acquire the land or any interests in land
			 within the area identified as Modified Core Battlefield for the
			 Port Gibson Unit, the Champion Hill Unit, and the Raymond Unit as generally
			 depicted on the map entitled Vicksburg National Military Park–Proposed
			 Battlefield Additions, numbered 306/100986, and dated October
			 2010.
				(2)Methods of
			 acquisitionLand may be acquired under paragraph (1) by donation,
			 purchase with donated or appropriated funds, or exchange, except that land
			 owned by the State of Mississippi or any political subdivisions of the State
			 may be acquired only by donation.
				(b)Availability of
			 mapThe map described in subsection (a)(1) shall be on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.
			(c)Boundary
			 adjustmentOn the acquisition of land by the Secretary under this
			 Act—
				(1)the acquired land
			 shall be added to Vicksburg National Military Park;
				(2)the boundary of
			 the Vicksburg National Military Park shall be adjusted to reflect the
			 acquisition of the land; and
				(3)the acquired land
			 shall be administered as part of the Vicksburg National Military Park in
			 accordance with applicable laws (including regulations).
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this Act.
			
